DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, 7, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smedberg et al. (WO 2010/112333).
 	Smedberg et al. discloses a power cable comprising a conductor; an inner semiconducting layer covering the conductor; an insulating layer covering the inner semiconducting layer; an outer semiconducting layer covering the insulating layer; and an outer cover covering the outer semiconducting layer (page 1, lines 8-11), wherein the inner semiconducting layer or the outer semiconducting layer is formed of a semiconducting composition comprising a copolymer resin of an olefin and a polar monomer as a base resin and conductive particles dispersed in the resin and degassed (page 31, last three lines, after crosslinking, then preconditioning at 80ºC for 72h, known as degassing process), wherein the copolymer resin comprises EBA, EEA, or EMA (page 5), and wherein an amount of the polar monomer is 18 wt% or less (semiconducting 2 and 3), based on total weight of the copolymer resin (page 38, Table 1), wherein the semiconducting composition further comprises a cross-linking agent, and wherein the amount of the cross-linking agent is 0.1 to 5 wt% (parts by weight), based on 100 wt% of the base resin (page 21) (re claim 1).  Smedberg et al. also discloses that the amount of the polar monomer is 1 to 12 wt% (semiconducting 3, Table 1) (re claim 3); the amount of cross-linking agent is 0.1 to 1.5 wt% (re claim 6); the cross-linking agent comprises a peroxide cross-linking agent (re claim 7); and the insulating layer is formed of a crosslinked polyethylene (re claims 10-11).  It is noted that since the power cable of Smedberg et al. comprises structure and material as claimed, it is a direct-current power cable and will have an FEF in the range of 100 to 150% when the insulating layer and the semiconducting composition are used, with particular thickness, in the test as claimed (re claim 1).
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 3, and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gustafsson et al. (6416860) in view of Sunnegardh et al. (2016/0322129).
 	Gustafsson et al. discloses a power cable comprising a conductor; an inner semiconducting layer covering the conductor; an insulating layer covering the inner semiconducting layer; an outer semiconducting layer covering the insulating layer; and an outer cover covering the outer semiconducting layer (col. 1, lines 16-22), wherein the inner semiconducting layer or the outer semiconducting layer is formed of a semiconducting composition comprising a copolymer resin of an olefin and a polar monomer as a base resin and conductive particles dispersed in 
 	Gustafsson et al. does not disclose the inner semiconducting layer or the outer semiconducting layer being degassed (re claim 1).  Sunnegardh et al. discloses a cable.  Sunnegardh et al. discloses that degassing may be applied to remove the by-products from the crosslinking process ([0010]).  It would have been obvious to one skilled in the art to degas, after crosslinking as taught by Sunnegardh, the inner semiconducting layer or the outer semiconducting layer of 
 	It is noted that since the modified power cable of Gustafsson comprises structure and material as claimed, it is a direct-current power cable and will have an FEF in the range of 100 to 150% when the insulating layer and the semiconducting composition are used, with particular thickness, in the test as claimed (re claim 1).

Response to Arguments
8.	Applicant's arguments filed 01/12/2022 have been fully considered but they are not persuasive.
 	Applicant argues that Smedberg discloses the model cables are preconditioned (degassed) at 80ºC for 72 hrs., while the present disclosure requires "degassing in a vacuum state at 70ºC for 5 days" and that Sunnegardh is insufficient to remedy the deficiencies of Gustafsson.  Examiner would disagree.  "degassing in a vacuum state at 70ºC for 5 days" or "80ºC for 72hrs" is a method step for forming the cable.  It has been held that product claim is determined by the novelty and nonobviousness of the claimed product itself without consideration of the process for making it.  In re Thorpe, 111 F. 2d 695, 698, 227 USPQ 964, 966; see also In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018).
at least one selected from the group consisting of…", the copolymer resin of Gustafsson comprising EMMA (one of the many resins in the claimed group).

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847